Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 28 would have been rejected under a 101 as it encompassed transitory signals. 
Claim 28 (Examiner Amended) A non-transitory computer readable medium having program code, which is executable by a processor, comprising: a program code arrangement having program code for classifying an object, by performing the following: receiving at least one item of distance information of an object based on a first electromagnetic signal transmitted by a transmitter device and a first electromagnetic signal received by a receiver device; receiving at least one item of oscillation information of the object based on a second electromagnetic signal transmitted by a transmitter device and a second electromagnetic signal received by a receiver device, which represents a solid oscillation of at least one subsection of the object; and classifying the object based on the received information.


Allowable Subject Matter
 	Claims 16-35 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method for classifying an object, the method comprising: receiving at least one item of distance information of an object based on a first electromagnetic signal transmitted by a transmitter device and a first electromagnetic signal received by a receiver device; receiving at least one item of oscillation information of the object based on a second electromagnetic signal transmitted by a transmitter device and a second electromagnetic signal received by a receiver device, which represents a solid oscillation of at least one subsection of the object; and classifying the object based on the received information.”
 	Examiner has found prior art in the same field of endeavor in Lipson et al. (US 2018/0372874 A1). 	Lipson teaches an apparatus for a mechanical scanning scheme for lidar illumination where a transmitter for transmitting a light pulse in a first direction and a second direction wherein the transmitter is affixed to an oscillating member such that the transmitter is displaced in a direction perpendicular to the first direction, a receiver for receiving a reflection of the light pulse, a processor for determining the second direction and for determining the location of an object in response to the second direction and the reflection of the light pulse (see abstract and par. 0005). 
 Banerjee et al. (US 2018/0101173 A1). Banerjee teaches a machine learning system and method for landing a drone on a moving platform, where noise in the input camera causes problems with input images while the classifying of objects. This noise or oscillation is compensated for by smoothing (see abstract and par. 0055). 
The prior art in both cases teaches detecting oscillations on the vehicle or object which is detecting another object, not that the oscillation information of the detected object (i.e. a car, pedestrian etc.) is received and used for classifying and therefore does not teach receiving at least one item of oscillation information of the object based on a second electromagnetic signal transmitted by a transmitter device and a second electromagnetic signal received by a receiver device, which represents a solid oscillation of at least one subsection of the object; and classifying the object based on the received information.
Furthermore, claims 16-30 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648